By the Court.

Lumpkin, J.
delivering the opinion.
[1.] No error is assigned as to Gresham’s name ; and the question is, whether Hudson and Hutson be idem sonans ?
In 7 Missouri Reports, 142, the point was made upon this identical name; and it was held, that the popular pronunciation of the two letters which constitute the alleged difference in the word, whether written Hudson or Hutson, being precisely the same, there was no difference.
We would merely add, that mistakes in spelling or writing the names of Grand Jurors, either by the clerk of the Jury, in the body of the indictment, or by the Clerk of the Court, upon its minutes, may always be corrected — the real question being as to the identity of the person. The change continually going on in the mode of spelling names — the different pronunciation of the same name, according to the circumstances and condition in life of the owner, makes the objection, upon the score of discrepancy, much less material than formerly. Idem sonans is no longer an infallible test. Identitate persona;, and not identitate nominis, is and should always have been the true and only issue.
[2.] We see no error in the charge of the Court. It was in conformity with the law and the decisions of this Court, and is the best rule that, could be prescribed for defendants ; because the more vague and indefinite the accusation and the proof, as to time, place and circumstance, the more secure’ and complete will be the bar against any other prosecution for a similar offence, within the statutory period of limitation.. And the onus will be upon the State, under such generality, to show that it was a different offence — the record being prima facie evidence that it was the same.